            Case 1:20-cv-04699-RA Document 9 Filed 07/17/20 Page 1 of 2

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/17/2020

 QUANDELL HICKMAN,

                                   Plaintiff,
                                                                      20-CV-4699 (RA)
                       -against-
                                                                   ORDER OF SERVICE
 THE CITY OF NEW YORK,

                                   Defendant.

RONNIE ABRAMS, United States District Judge:

        Plaintiff, currently detained in the Anna M. Kross Correctional Facility on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that the City of New York is

deliberately indifferent to a serious risk to inmates of contracting COVID-19. By order dated

July 9, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). 1

                                            DISCUSSION

A.      Service on the City of New York

        The Clerk of Court is respectfully directed to notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court requests that the

City of New York waive service of summons.

B.      Application to Request Pro Bono Counsel

        Plaintiff filed an application for the Court to request pro bono counsel. Dkt. 3. The factors

to be considered in ruling on an indigent litigant’s request for counsel include the merits of the

case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and present



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-04699-RA Document 9 Filed 07/17/20 Page 2 of 2




the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

“[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too

early in the proceedings for the Court to assess the merits of the action, Plaintiff’s motion for

counsel is denied without prejudice to renewal at a later date.

                                          CONCLUSION

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff,

together with an information package.

       The Clerk of Court is respectfully directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this Order. The Court

requests that Defendants City of New York waive service of summons.

       The Court denies Plaintiff’s application for the Court to request pro bono counsel, Dkt. 3,

without prejudice to renewal at a later time.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 17, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
